Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00385-CR

                                     Daniel LOPEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011CR7475B
                       Honorable Mary D. Roman, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED AS MODIFIED. We order the trial court’s judgment modified to delete the
imposition of attorney’s fees.

      SIGNED May 7, 2014.


                                             _____________________________
                                             Marialyn Barnard, Justice